t c memo united_states tax_court katherine strasburg petitioner v commissioner of internal revenue respondent docket no filed date harry j kaplan for petitioner marion t robus for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner's federal income taxes of dollar_figure for and dollar_figure for and accuracy-related_penalties under - sec_6662 for gross_valuation_misstatement of income of dollar_figure for and dollar_figure for after concessions ’ the issues for decision are whether dollar_figure was the fair_market_value of a conservation_easement the mlr easement granted by petitioner to the montana land reliance mlr in we hold it was dollar_figure whether dollar_figure was the fair_market_value of an amendment to the mlr easement granted by petitioner in we hold it was whether petitioner is liable for an accuracy-related_penalty under sec_6662 in or we hold she is not findings_of_fact the parties submitted this case partially stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition herein was filed petitioner resided in atherton california from date until the present petitioner has been the fee-simple owner of an approximately 320-acre tract of ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent originally determined that the value of the conservation_easement granted by petitioner to the montana land reliance in was zero and that the value of a modification of this easement in was zero however respondent now concedes that the value of the conservation_easement in was dollar_figure real_property located in the upper boulder river valley in sweet grass county montana by deed dated date petitioner conveyed to mlr an open-space easement in gross over the real_property including in perpetuity the right to restrict subdivision of the real_property section v of the mlr easement specifically provided in relevant part that the following uses of the property were inconsistent with the easement a subdivision the division subdivision or de_facto subdivision of the premises except as provided in section iii paragraph h c commercial facilities the establishment of any commercial or industrial facilities including but not limited to guest ranching campground trailer park f construction the construction of any structures except as otherwise provided in section iii paragraphs d or e g roads the construction of roads except in connection with ranching and other agricultural uses fishing and other recreational uses and residential access any road constructed for one or more of such purposes shall be sited and maintained so as to sec iii par h of the easement allows petitioner to divide the real_property into two parcels sec iii pars d and e allows petitioner to maintain and repair the existing structures and to construct two additional single-family residences respectively in petitioner modified the mlr easement to allow the additional construction of only one single-family residence - - minimize adverse impact on the significant ecological and aesthetic values of the premises any road construction shall be subject_to the prior written approval of grantee h commercial feed lot the establishment or maintenance of any commercial feed lot defined for purposes of this hasement as a facility used for the purpose of receiving confining and feeding of livestock for hire m game or fish farms or kennels the raising or confinement of wild game native or exotic fish other exotic animals or dogs for commercial purposes the owner s or caretaker may however have and raise dogs or game birds for their own personal_use and enjoyment n hunting and commercial fishing hunting of any kind or commercial fishing except as provided in section iii paragraph b o commercial timber harvest commercial timber harvest of any kind by amendment to deed dated date petitioner relinquished the right to build one of the two additional single- family residences specifically reserved in the mlr easement on the real_property thereby making a further gift to mlr according to sec iii par b of the easement petitioner does have the right to use the real_property for fishing as to herself her family employees and invitees in accordance with state and federal regulations so long as the levels of intensity are not detrimental to the quality of fishing - the easement gifts in and were legally valid in accordance with the terms thereof and are binding on petitioner and all future owners and tenants petitioner did not receive consideration from mlr for the easement gifts during all relevant periods mlr was an organization described in sec_501 and donations of qualified conservation easements to it are deductible under sec_170 the mlr easement executed by petitioner on date and recorded on date is a qualified_conservation_contribution under sec_170 b and h in addition the amendment executed in favor of mlr by petitioner on date and recorded on date is a gualified conservation contribution under sec_170 b and h petitioner's property is a spectacular piece of property surrounded by the gallatin national forest on three sides properties surrounded by nondeeded national parks are known as inholdings petitioner's property is properly classified as an inholding petitioner's property is approximately acres in size and is situated on the floor of the boulder river valley it is irregular in shape and ranges from gently to moderately sloping native rangeland and timber-covered land the boulder river a -- - well-known fishing stream runs through the property a bridge provides full access to both sides of the property the valley where the property is located is narrow and surrounded by subalpine mountain peaks that are big_number to big_number feet above sea level the property directly adjoins the natural bridge state monument the natural bridge state monument has a unique rock bridge over the boulder river as well as a falls area and is a popular natural attraction the areas to the south of the property are mostly rugged forest and there are only a few deeded parcels within the forest petitioner's property is adjoined by a forest service public road so the property has direct access to public roads utilities are installed along the roadway and into the property state highway the road that provides access to the gallatin national forest runs through the northwest corner of the property and provides good access for the property there is further access around the property by wheel and track roads the property is physically suitable for subdivision petitioner's property has some buildings including the owner's house a caretaker's house a guest cabin anda bunkhouse the owner's and caretaker's houses are complete residences the guest cabin has no kitchen and the bunkhouse has no plumbing the property is subject_to no zoning restrictions but is governed by the sweet grass county master_plan of the upper boulder river planning area growth policy growth policy the growth policy discourages subdivisions of six or more lots under montana law petitioner's property could be divided into two 160-acre parcels without prior county approval then pursuant to the growth policy the two 160-acre parcels may be divisible into parcels respectively for a total of parcels although petitioner's property may be divisible in this manner the development potential of petitioner's property was not known at the time it became encumbered with the mlr easement the development potential would not be known unless and until petitioner presented a request for a proposed subdivision to sweet grass county for approval in the absence of such approval petitioner's property could be divided into five parcels of acres or more without violating any of the published policies of the growth policy ’ ‘in this regard the growth policy states major subdivisions six or more lots subdivisions may impair the local canyon character and influence general social change the board feels that the desires of area residents are to maintain the local character generally excluding major subdivisions ‘the growth policy describes three general land use categories suburban residential rural residential and open and resource land suburban residential has a maximum density of one dwelling per acre rural residential property has a maximum continued -- g- opinion issue whether dollar_figure was the fair_market_value of the fasement in the principal issue for decision is the value of the mlr easement the easement satisfies the requirements of a gualified conservation contribution provided by sec_170 on her tax_return petitioner claimed the fair_market_value of the mlr easement was dollar_figure a relevant legal considerations sec_1_170a-1 income_tax regs provides in relevant part that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs the question of value is a guestion of fact necessarily arrived at after considering all the relevant factors see 325_f2d_934 8th cir affg tcmemo_1961_347 ‘ continued density of one dwelling per acres however open and resource land has a maximum density of one dwelling per acres --- - the fair_market_value of the mlr easement should be based on the highest_and_best_use of petitioner's property at the valuation_date including potential development see eg 87_tc_389 85_tc_677 sec_1_170a-14 h and income_tax regs the realistic and objective potential uses for petitioner's property control see stanley works v commissioner supra regardless of whether an owner actually puts the property to its highest_and_best_use we consider the highest and most profitable use for which the property is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 petitioner has the burden of proving the fair_market_value of the mlr easement see rule a the highest_and_best_use of petitioner's property before the mlr easement was as rural recreational development rrd property rrd is a general property classification consisting of properties with multiple uses including recreational use in addition rrd property can be divided into smaller recreational parcels rrd property does not have development as its exclusive highest_and_best_use and the value of rrd property is not predicated on its development potential property that is valued based upon its development potential is generally classified as - subdivision property neither of the experts in this case assumed petitioner's property is subdivision property a conservation_easement frequently is granted by deed_of_gift consequently there is rarely an established market from which to derive fair_market_value see 87_tc_892 if no comparable sales of easements are available to determine the value the easement is generally valued by a before and after analysis comparing the fair_market_value of the property before the granting of the easement with the fair_market_value of the property after the granting of the easement 109_tc_303 stanley works v commissioner supra pincite hilborn v commissioner supra pincite sec_1_170a-14 income_tax regs the reduction in the property's value by reason of the encumbrance is the fair_market_value of the easement there is no mechanical application of the before and after methodology when other reliable indicators of market_value are available in explaining the legislation that permitted the deduction for qualified conservation contributions the senate_finance_committee remarked about easement appraisal methodology as follows conservation easements are typically but not necessarily valued indirectly as the difference between the fair_market_value of the property involved before and after the grant of the easement see revrul_73_339 1973_2_cb_68 and revrul_76_376 1976_ 2_cb_53 where this test is used however the - committee believes it should not be applied mechanically s rept pincite 1980_2_cb_599 the regulations also provide that the before and after method is used as a general_rule but not necessarily in all cases sec_1_170a-14 income_tax regs b before and after analysis the parties have stipulated that the fair_market_value of petitioner's property before the grant of the easement was dollar_figure the parties disagree as to the fair_market_value of petitioner's property after the grant of the mlr easement this disagreement accounts for the extreme variance in fair_market_value assigned to the easement by the parties to establish the fair_market_value of the mlr easement each party offered the report and testimony of an expert witness both expert witnesses testified that they used a before and after method to value the mlr easement the experts' opinions involved an analysis of conservation_easement sales easement- encumbered property sales and paired sales expert witnesses' ‘the analysis of conservation_easement sales involved comparing the purchase_price of a conservation_easement to the fair_market_value of the property that is burdened by the same conservation_easement the purchase_price of the conservation_easement was divided by the fair_market_value of the burdened property to derive a diminution percentage attributable to the conservation_easement involved in the comparison the analysis of easement-encumbered property sales involved a comparison of the fair_market_value of easement--encumbered continued opinions are used to aid the court in understanding an area requiring specialized training knowledge or judgment as the trier of fact we are not bound however by the experts’ opinions see 538_f2d_927 2d cir affg tcmemo_1974_285 84_tc_722 one expert may be persuasive on one particular element of valuation while another expert may provide more incisive help on some other element of valuation see 86_tc_547 consequently using our best judgment we may adopt some portions and reject other portions of expert testimony see 304_us_282 petitioner's expert witness a qualifications petitioner's expert n clark wheeler wheeler has been actively engaged in the appraisal field for years wheeler is continued property with the fair_market_value of the same property as if it was unencumbered by a conservation_easement the fair_market_value of the property in its encumbered state was divided by the estimated fair_market_value of the property in its unencumbered state to derive a diminution percentage attributable to the conservation_easement involved in the comparison the analysis of paired sales involved a comparison of the fair_market_value of easement-encumbered property with the fair_market_value of unencumbered property in the same general area the fair_market_value of the encumbered property was divided by the fair_market_value of the unencumbered property to derive a diminution percentage attributable to the conservation_easement involved in the comparison one of accredited rural appraisers ara's in the state of montana the ara designation is the highest professional designation offered by the american society of farm managers and rural appraisers wheeler's area of expertise is the appraisal of conservation easements throughout the western united_states b wheeler's methodology and conclusion wheeler used the before and after method to determine the fair_market_value of the mlr easement in wheeler produced two reports containing purported comparable sales related to the fair_market_value of the mlr easement the first report produced in the report was wheeler's original analysis of the easement's fair_market_value the second report produced in the report was referred to as a consulting report prepared to serve as a supplement to my original appraisal the report provides wheeler's conclusions as to the fair_market_value of the mlr easement in the report before the mlr easement wheeler opined petitioner's property had a fair_market_value of dollar_figure per acre or dollar_figure million ie acres x dollar_figure after the mlr easement wheeler concluded that this per-acre before value is different from the value stipulated by the parties in his report wheeler used petitioner's cost_basis as the before value of petitioner's property later wheeler agreed with respondent that the proper fair_market_value of petitioner's property in before the grant of the mlr easement was dollar_figure per acre or continued -- petitioner's property had a fair_market_value of dollar_figure per acre or dollar_figure ie acres x dollar_figure the difference in the before and after values of petitioner's property was attributed to the mlr easement giving the easement a fair_market_value of dollar_figure therefore wheeler's report assigned a per-acre value of dollar_figure ie dollar_figure acres to the mlr easement wheeler stated in his report that petitioner's property had excellent potential for development before easement and this use is now precluded beyond the development of three residential sites it is noted that wheeler made the following statement early in his report in general the value reflections suggested by sales sold under easement are related to the most basic restrictive elements of a conservation_easement which deal primarily with limits on residential development on property subdivision in wheeler's report he determined that the highest_and_best_use of petitioner's property was as rrd property wheeler also stated in his report that the highest_and_best_use of the property ass an unrestricted unit would be its sale and division in various acreage parcels and as an unencumbered investment_property since the value of rrd property is not predicated upon subdivision development wheeler placed undue continued dollar_figure -- - emphasis on this factor in his estimation of the fair_market_value of the mlr easement regardless of the value attributable to development rights associated with rrd property wheeler stated numerous times in his report that the analysis of the mlr easement's fair_market_value must focus on petitioner's bundle of rights while a primary right that petitioner may have given up was development of her property according to wheeler there were other factors in addition to development which lowered the fair_market_value of petitioner's property in the after easement analysis in estimating the fair_market_value of the conservation_easement the parties focused on sales from wheeler's report wheeler disclosed in this report that he has analyzed and is aware of several sales in montana idaho and wyoming which involved the sale of conservation_easement encumbered properties which have not reflected discounts at the time of sale he stated further that these easement properties are located in high end development markets with very limited deeded land bases and in these areas large parcels are rarely exposed to the market at trial wheeler explained that high end development means an area that had high demand for rural development or recreation use in other words wheeler used that term in to describe properties which were very popular recreational homesites -- - in wheeler's report he did not discuss why the market in sweet grass county especially along the boulder river was not a high-end development market in wheeler's report he stated that rural land located along the boulder river in the area surrounding petitioner's property is rarely exposed to the market he went on to state that the area surrounding petitioner's property was influenced by the recreational amenities of the boulder and yellowstone rivers and the absaroka and beartooth mountain ranges which are located directly south of the subject finally wheeler stated small-scale subdivision has taken place along the yellowstone and boulder rivers and the area 1s attracting national attention due to land purchases by celebrities and investors who are buying smaller ranch retreats in the area given the limited amount of river frontage property in sweet grass county and itss apparent recreational attractiveness to investors petitioner's property certainly can be said to be ina high-end development market as that term was used by wheeler accordingly wheeler's omission of recent comparable sales from other high-end development markets is guestionable additionally wheeler stated in his report that if an appraiser was analyzing a conservation_easement on a property in jackson hole one of the high end development markets easement encumbered sales in the direct area would be considered however for his report wheeler generally analyzed the effects of conservation easements on property value in a more outlying area in relation to petitioner's property wheeler concluded that this was appropriate because petitioner's property was located in a market where it must compete with properties not subject_to conservation_easement this does not appear to be a valid reason for not including comparable sales closer in proximity to petitioner's property in the report the report analyzed sales of which represented the direct sale of conservation easements and represented the sale of property encumbered by a conservation_easement in his report wheeler concluded that of the purchased conservation easements and five conservation-easement--encumbered properties were directly comparable to petitioner's property to determine whether a particular property was comparable to petitioner's property one must focus on the highest_and_best_use of petitioner's property ie rrd the property's high recreational amenities ie forest inholding along a principal river the market conditions surrounding petitioner's property e high-end development market and the restrictions contained in the mlr easement because wheeler made many assumptions in his report that were contrary to these criteria with two exceptions the original transactions that -- - were presented as most comparable by wheeler do not appear to apply to this analysis from the limited information regarding the conservation_easement sales in wheeler's report it is difficult to surmise that any of these conservation_easement transactions were comparable to the mlr easement the limited information regarding the conservation_easement sales also makes it difficult to determine whether any of the underlying properties involved in these sales were comparable to petitioner's property because of the limited information in wheeler's report we place no reliance on the conservation_easement sales transactions wheeler included sales of easement-encumbered property in his report the diminution percentages attributable to the conservation easements involved in the sales were derived by an analysis of either easement-encumbered property sales or paired sales four of the thirty-one properties in this analysis appear to be comparable to petitioner's property these properties are numbered and in wheeler's report fach of the properties appears to have excellent potential as a recreational homesite high recreational amenities and conservation easements that are similar to the mlr easement in addition the properties were located in markets with a high propertie sec_58 sec_61 and sec_63 are numbered and in the addendum to wheeler's report - - demand for such properties during therefore we adopt wheeler's analysis of these properties as evidencing the fair_market_value of the mlr easement respondent's expert a qualifications respondent's expert dennis c hoeger hoeger is one of the ara's in the state of montana and a member of the montana chapter of the american society of farm managers and rural appraisers he is also a member of the appraisal institute anda certified general appraiser in the states of montana wyoming and idaho b hoeger's methodology and conclusion hoeger used the before and after method to determine the fair_market_value of the mlr easement in in agreement with the stipulations made by the parties hoeger opined in his report that petitioner's property had a fair_market_value of dollar_figure per acre or dollar_figure before the mlr easement after the easement he opined that petitioner's property had a value of dollar_figure per acre or dollar_figure therefore hoeger concluded that the mlr easement had an estimated fair_market_value of dollar_figure in to support his conclusion that the per-acre cost of petitioner's property decreased percent after the mlr easement hoeger analyzed two easement-encumbered property sales and several paired sales - - hoeger's assumptions related to his computation of the percent diminution percentage incorporated many of the factors that are relevant to the determination of the fair_market_value of the mlr easement while taking into account the restrictions in the mlr easement hoeger focused his analysis on comparing petitioner's property to other high recreational amenity properties in high end development markets however hoeger assumed that the highest_and_best_use of petitioner's property was as a recreational homesite before and after the imposition of the mlr easement giving no consideration to any potential lost development in petitioner's property attributable to the mlr easement although hoeger's assumptions were in part correct most of his comparable sales were questionable hoeger's analysis was divided into the following parts sale sec_5 and sale sale sales through sale sec_12 and and sales and sale sec_5 and sales through and sale sec_12 and suffered from unverifiable assumptions related to the determination of the diminution percentage attributable to the conservation easements involved in those sales the analysis of sale contained misinformation regarding critical facts surrounding the sale sales and were questionable because the conservation_easement involved in sale was dissimilar to the mlr easement accordingly only one sale sale does not suffer from some --- - defect we find that hoeger's sale is relevant to this analysis sale sale represented the date sale for dollar_figure of approximately acres located on the west side of glacier national park on the north fork of the flathead river in montana hoeger stated that an analysis of this sale by warren i11i illi a certified appraiser in montana indicates that the sale price was not adversely affected by the conservation_easement i1li testified at trial and was certified as an expert i11i has been an appraiser for more than years and has been involved in the appraisal of several hundred conservation easements copies of i1li's appraisal containing data related to sale were provided to the court t1lli used sale to determine the diminution in value attributable to a conservation easement's being granted ona different 40-acre piece of property also located in the north fork of the flathead river in montana in stating his rationale for including sale in his analysis i1l1i provided insight into this case recognizing that sale did not fit the historic trend of diminution of values in montana illi nonetheless stated that the fact that sale showed no loss in value is not surprising he went on to explain the forest service's aggressive program to buy in fee or encumber all river front lands with conservation -- - easements has severely restricted the supply of such lands thus the remaining owners can ask almost whatever they want with a likelihood of getting their asking price even though a property cannot be subdivided it can serve as a country estate for the well-to-do there is a portion of the buying public who will acquire easement encumbered property without a price discount even with restricted subdivision and development opportunity this is especially so if the property supply is greatly restricted sale indicates no value loss due to easement imposition wheeler described the area surrounding the location of sale e north fork of the flathead river as a high end development market additionally i1lli's appraisal described sale as a superb country estate for recreational use where all of the surrounding public land is undeveloped and will be managed for wildlife and primitive style recreation uses considering that the market in the north fork area was similar to the market surrounding petitioner's property and that sale 8's highest_and_best_use was most likely as rrd property sale was a valid comparable sale additionally illi's rationale supporting the value assigned to the easement in sale seems to apply directly to petitioner's property the property is located in a market where the supply of boulder river property is severely restricted therefore it is probable that a portion of the buying public will not pay less for petitioner's property even if it is encumbered by the mlr easement - - final_determination of mlr easement's fair_market_value a diminution in petitioner's property's market_value recognizing that the mlr easement interferes not only with petitioner's right to subdivide her land but also with numerous other rights this court believes that it is appropriate to use the comparable sales from the experts' opinions to approximate the total loss in value of petitioner's property attributable to the mlr easement as discussed above five sales from the experts opinions are comparable to petitioner's property four of these sales come from wheeler's report and one sale comes from hoeger's report these comparable sales demonstrate that diminution percentages of and are associated with the grant of a conservation_easement accordingly this court holds that the diminution in petitioner's property in the after- easement analysis wa sec_32 percent the average of these five comparable sales b sec_170 limitation on petitioner's deduction applying the 32-percent diminution rate to the stipulated before fair_market_value of petitioner's property results in ‘ta table in wheeler's report describes sale as having a 45-percent diminution however in his report wheeler states that the same sale has a 40-percent diminution on the basis of a review of wheeler's analysis of sale in his and reports we find that sale has a 40-percent diminution - the mlr easement's having a fair_market_value of dollar_figure in e dollar_figure fair_market_value before the easement x percent however because the before fair_market_value of petitioner's property is not the same as petitioner's cost_basis in the property the charitable_contribution_deduction related to the mlr easement is limited by sec_170 a sec_170 a limits the amount that may be deducted as a charitable_contribution under sec_170 it provides that charitable_contributions must be reduced by the amount of gain that would not have qualified as long-term_capital_gain if the donated property had been sold at its fair_market_value on the date of the donation see sec_170 a the allowable charitable_contribution_deduction for ordinary_income_property is limited to the basis of the property donated see 787_f2d_1538 11th cir 79_tc_208 71_tc_683 affd per curiam 611_f2d_98 5th cir because the mlr easement does not satisfy the long-term_capital_gain holding_period ie petitioner donated the easement on date less than year after she purchased the property on date the mlr easement is treated as ordinary_income_property see sec_170 e a and therefore the amount of - petitioner's charitable_contribution_deduction is limited by her adjusted_basis in the mlr easement the computation of petitioner's basis in the mlr easement is equal to that portion of the adjusted_basis of the entire property that bears the same ratio to the adjusted_basis of the entire property as the fair_market_value of the donated property bears to the fair_market_value of the entire property see sec_170 e sec_1 170a--4 c income_tax regs therefore under sec_170 and the regulations thereunder petitioner's allowable charitable_contribution_deduction for is dollar_figure ie dollar_figure million petitioner's adjusted_basis in her property x percent see griffin v commissioner tcmemo_1989_130 affd 911_f2d_1124 5th cir issue whether dollar_figure was the fair_market_value of the amendment to the mlr basement in date an amendment to the mlr easement was recorded the amendment further restricted the property by allowing only one additional residence rather than two as contemplated in the mlr easement wheeler assigned a value of dollar_figure to the amendment hoeger concluded the amendment had a value of zero wheeler based his conclusion on an analysis of the value of several comparable properties hoeger's analysis of the amendment included one paragraph in his report that stated the following - - in november an amendment to the conservation fasement was recorded this amendment further restricted the property by allowing only one additional residence rather than two this restriction to one additional residence is not considered a significant restriction based on a review of the easements used in this report and the market for properties in the area we disagree it seems self-evident that such a restriction on such a large property is significant hoeger did not include any further analysis of the amendment in his report accordingly we adopt wheeler's analysis of the amendment and hold that the fair_market_value of the amendment to the mlr easement was dollar_figure issue whether petitioner is liable for an accuracy-related_penalty under sec_6662 in or in the notice_of_deficiency respondent determined that petitioner was liable for accuracy-related_penalties under sec_6662 for and sec_6662 applies to a gross_valuation_misstatement where the value of property claimed on a tax_return is percent or more of the value determined to be correct see sec_6662 a e however the penalty is imposed only when the portion of the underpayment for the taxable_year attributable to the valuation misstatement exceeds dollar_figure see sec_6662 in this case the value of the mlr easement claimed on petitioner's tax_return dollar_figure is not percent nor even percent or more of the value determined to be correct dollar_figure in addition we have accepted the value of the -- p7 - amendment claimed on petitioner's tax_return therefore neither sec_6662 nor e applies to petitioner in or decision will be entered under rule
